DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-6 and 13-18 is/are examined in this office action.

Response to Arguments
§ 101 Rejection(s)
	The Applicant traverses the § 101 rejection. The Examiner respectfully disagrees. To utilize any data/information via a computing device, said data/information must be in a digital form; therefore, “binarizing” is viewed as inherent when involving a computing device; in this case, “image” is the data/information being transmitted “through a user terminal…”. A fundamental knowledge of computers is below the threshold of one of ordinary skill in the art, How Computers Work states, “No matter what kind of data you feed into a computer, the PC ultimately sees it only as numbers, strings of zeros and ones written with transistors in the microchips of your motherboard.” Additionally, since the present invention operates via The Internet and in order to acquire data “through a user terminal and a network”, the transmission of data/information is inherently based on Transmission Control Protocol/Internet Protocol (“TCP/IP”) in order for computing devices to communicate with each other over a computer network. A fundamental knowledge of computer networks is below the threshold of one of ordinary skill in the art, How Networks Work states, “Because the Internet is based on TCP/IP protocol, many companies have adopted TCP/IP as their standard corporate networking protocols”. As for the newly added “calculating” and “outputting” steps, they fail to overcome the § 101 because “calculating a ratio of difference” is considered an calculation/analysis step and “outputting…to the user terminal through the network” is simply transmitting result data/information over a network. Therefore, this rejection is maintained.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 and 13-18 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites an indefinite limitation, “binarizing the renting image and the returning image” because the first act/step is “acquiring an image…through a user terminal and a network” which means the acquired image is already digitized. It is unclear whether the “binarizing” action means digitizing the acquired images for a second time after the “acquiring” step because there is no support for a second digital conversion. According to The Originally Filed Specification, page 6, “In view of the foregoing, in the present embodiment, a user himself or herself is caused to take images of a vehicle 1 when renting it (before use) (renting images) and take images of the vehicle 1 when returning it (after use) (returning images), and a change in the state of the vehicle 1 between when renting the vehicle 1 and when returning it is detected on the basis of the renting images and returning images taken by the user himself or herself.” To paraphrase from the text, a user simply uses his/her camera/image device to capture a digital image once at renting time and once at returning time; therefore, there is no additional “binarizing” process after the initial “acquiring an image…through a user terminal and a network, the image including a renting image photographed at a renting time…and a return image photographed at a returning time…” step. 

	Claim 13 repeats the same discrepancy as Claim 1 and rejected in like manner.

	Claims 2-6 and 14-18 rejected based on their dependency.

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6 and 13-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-18 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-6 is/are directed to an “apparatus”.
Claim(s) 13-18 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
acquiring an image...through a user terminal and a network, the image including a renting image photographed at a renting time…and a return image photographed at a returning time…; (This step(s) is/are considered Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

binarizing the renting image and the return image; (This step(s) is/are considered Mathematical Relationships; Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.04(a)(2) Abstract Idea Groupings; 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

calculating a ratio of difference between the renting image and the returning image binarized; (This step(s) is/are considered a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

detecting a degree of dirt...based on the image... acquired; (This step(s) is/are considered a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

evaluating a state...based on the degree of dirt...detected; (This step(s) is/are considered a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

acquiring a user evaluation of the state...made by the user…; (This/These step(s) is/are considered user input and/or Mere Data Gathering. See MPEP § 2106.05(g) Insignificant Extra-Solution Activity.)

determining a user reliability… (This step(s) is/are considered a calculation/analysis step. See MPEP § 2106.04(a)(2) Abstract Idea Groupings.)

outputting the user reliability to the user terminal through the network (This step(s) is/are considered Receiving or transmitting data over a network and/or “displaying certain results of the collection and analysis”. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity and/or § 2106.04(a)(2) Abstract Idea Groupings.)

Claim(s) 13 is parallel to Claim(s) 1; therefore, Claim(s) 13 is/are also directed to an abstract idea in like manner.  
Dependent Claim(s) 2-6 and 14-18 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “an electronic control unit having a microprocessor and a memory”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

Based on the facts listed above, The Examiner, considers “an electronic control unit having a microprocessor and a memory” in Claim(s) 1 and 7 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF